                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

OVIEDO MEDICAL CENTER, LLC                )
                                          ) Case No.: 6:19-cv-01711-Orl-78EJK
             PLAINTIFF,                   )
                                          )
v.                                        )
                                          ) (Electronically Filed)
ADVENTIST HEALTH SYSTEM/SUNBELT,          )
INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                          )
             DEFENDANT.                   )
__________________________________________)

PLAINTIFF’S UNOPPOSED MOTION FOR SETTLEMENT CONFERENCE WITH
UNITED STATES MAGISTRATE JUDGE HOFFMAN TO BE HELD REMOTELY

       Pursuant to Local Rule 9 and the Order Concerning Jury Trials and Other Proceedings

in In re Coronavirus Public Emergency, No. 6:20-mc-17-RBD (M.D. Fla.), Oviedo Medical

Center, LLC (“Plaintiff”), by and through the undersigned counsel, respectfully, and

unopposed, moves this Court for an order permitting the settlement conference between

Plaintiff and Advent Health System/Sunbelt, Inc. d/b/a/ AdventHealth Oviedo ER

(“Defendant”), to be held remotely. In support, Plaintiff states as follows:

                                         INTRODUCTION

       1.      In its May 27, 2020 Order the Court referred this matter to United States

Magistrate Judge Leslie R. Hoffman to conduct a settlement conference. (Doc. 73).

       2.      United States Magistrate Judge Leslie R. Hoffman, thereafter, ordered that a

settlement conference attended by the representatives of each party with full authority to

negotiate a settlement take place on July 30, 2020, in Courtroom 5D of the United States

District Court in Orlando, Florida. (Doc. 74).


                                                 1
       3.      Plaintiff and its counsel have concerns about the threat that traveling to Orlando,

Florida, and having an in-person conference poses to their health as well as the health of others

participating in the settlement conference. Accordingly, Plaintiff respectfully requests that the

settlement conference instead be held remotely.

                                        ARGUMENT

       4.      As a result of the COVID-19 outbreak, a national emergency was declared

under the National Emergencies Act, 50 U.S.C. §§ 1601-1651, on March 13, 2020.

       5.      A week later the U.S. District Court for the Middle District of Florida (Orlando

Division) entered an Order Concerning Jury Trial and Other Proceedings (“Order”) to “protect

public health, reduce the size of public gathering, and prevent unnecessary travel.” A copy of

the Order is attached as Exhibit A.

       6.      The Order, among other things, provides that: “[i]ndividual judges will continue

to conduct hearings, conferences, and bench trials in the exercise of discretion, consistent with

this Order,” and “[j]udges are strongly encouraged to conduct court proceedings by telephone

or videoconference where practicable.” Id. ¶¶ 6-7.

       7.      Unlike states that reached their peaks in early-May 2020, Florida continues to

see a rise in the number of reported cases, which have steadily increased since June 3, 2020.

See Michelle Marchante, Florida coronavirus death toll hits 3,000 as state cases rise to 82,719,

Miami Herald, June 17, 2020, a copy of which is attached as Exhibit B. Florida reported a

total of confirmed cases on June 16, 2020 of 2,783. Id. That was the fourth time in six days it

has reported a daily record, as of that date. Id. Further, recently, on June 22, 2020, Florida

reported 2,926 new infections of COVID-19, bringing the state’s total to 100,217 confirmed



                                               2
cases. See Michelle Marchante, Florida hits 100,000 mark as state confirms another 2,926

daily coronavirus cases, Miami Herald, June 22, 2020, a copy of which is attached as Exhibit

C.

       8.      In-house counsel for Plaintiff, who desires to attend the settlement conference

pursuant to Rule 9.05(c), resides out of state, specifically in Nashville, Tennessee.

       9.      Outside counsel for Plaintiff likewise resides outside of this District.

Undersigned counsel of the law firm Lash & Goldberg LLP resides in Ft. Lauderdale, Florida.

Dennis D. Murrell of the law firm Middleton Reutlinger resides in Louisville, Kentucky.

       10.     Given that in-person attendance of the settlement conference on July 30, 2020

would require travel by plane for certain of the above-mentioned attendees, and that an in-

person settlement conference poses health risks separate and apart from travel, Plaintiff

requests the settlement conference instead be held remotely on a platform such as Zoom. If

acceptable, Plaintiff could make the arrangements for the Court and Defendant.

       11.     Nothing about a virtual settlement conference inherently deprives either party

of any opportunities that an in-person interaction offers. Magistrate Judge Hoffman still will

confer with both parties about their settlement positions.

       12.     Accordingly, Plaintiff requests that the Court exercise its discretion and allow

the parties to participate in the settlement conference remotely.

       WHEREFORE, Plaintiff respectfully requests that this Court enter an Order permitting

the settlement conference to be held remotely and awarding Plaintiff any and all further relief

that it deems just and appropriate.




                                               3
                        LOCAL RULE 3.01(g) CERTIFICATION

       After advising Defendant of Plaintiff’s desire to file this Motion, on June 24, 2020,

pursuant to Local Rule 3.01(g), counsel for the Plaintiff, Mr. Martin Goldberg, conferred with

counsel for Defendant and certifies that Defendant’s counsel Mr. Michael Colitz stated that

Defendant did not oppose the Motion.


 Dated: June, 25 2020                   Respectfully submitted,


                                        Martin B. Goldberg
                                        Martin B. Goldberg (Trial Counsel)
                                        Emily L. Pincow
                                        LASH & GOLDBERG, LLP
                                        Miami Tower
                                        100 SE 2nd Street, Suite 1200
                                        Miami, FL 33131-2158
                                        Phone: (305) 347-4040
                                        Fax: (305) 347-4050
                                        mgoldberg@lashgoldberg.com
                                        epincow@lashgoldberg.com

                                        -and-

                                        Dennis D. Murrell (Trial Counsel)*
                                        Elisabeth S. Gray*
                                        Brian P. McGraw*
                                        MIDDLETON REUTLINGER
                                        401 S. Fourth St., Suite 2600
                                        Louisville, Kentucky 40202
                                        Telephone: (502) 584-1135
                                        Facsimile: (502) 561-0442
                                        Email: DMurrell@middletonlaw.com
                                        Email: BMcgraw@middletonlaw.com

                                        * pro hac vice
                                        Counsel for Plaintiff Oviedo Medical
                                        Medical Center, LLC




                                                4
                                CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on June 25, 2020, the foregoing was filed with

the Clerk of Court using the CM/ECF system, which will send a notification to counsel of

record:

                                              /s/Martin B. Goldberg
                                              Martin B. Goldberg




                                               5
